Exhibit 10.75

 

EXECUTION

 

AMENDMENT NO. 9

TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 9 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of October 29, 2018 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Loan Services, LLC (“Seller”) and Private National
Mortgage Acceptance Company, LLC (“Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase and Sale Agreement, dated as of August 13, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”).  The
Guarantor is a party to that certain Amended and Restated Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 13, 2014, made by Guarantor in favor of Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

SECTION 1.   Definitions.  Section 1 of the Existing MLPSA is hereby amended by:

1.1       deleting the definitions of “Expiration Date”,  “Master Repurchase
Agreement” and “Net Income” in their entirety and replacing them with the
following:

“Expiration Date”:  The earlier of (i) October 28, 2019, (ii) at Purchaser’s
option, upon the occurrence of an Event of Default, and (iii) the date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

“Master Repurchase Agreement”:  That certain Amended and Restated Master
Repurchase Agreement, dated as of October 29, 2018, among Purchaser, Seller,
Guarantor and other buyers thereto, together with all amendments, modifications,
supplements, restatements and replacements thereof.

“Net Income”: For any period, the net income of any Person for such period as
determined in accordance with GAAP.

1.2       deleting the definitions of “Adjusted Tangible Net Worth” and
“Liquidity” in their entirety.







--------------------------------------------------------------------------------

 



SECTION 2.   Procedures for Purchases of Participation Certificates; Facility
Fee.  Section 2 of the Existing MLPSA is hereby amended by deleting subsection
(a) in its entirety and replacing it with the following:

(a)        Purchaser may, in its sole discretion from time to time until the
Expiration Date, but shall have no obligation to, purchase one or more
Participation Certificates from Seller; provided,  that the conditions set forth
in Section 10(a)(xii) shall have been satisfied and the Aggregate Purchase Price
of such Participation Certificates owned by Purchaser at any given time shall
not exceed the Aggregate Transaction Limit; provided further, that no Potential
Default or Event of Default exists.  In connection with Purchaser’s purchase of
any such Participation Certificate, Seller, on behalf of Purchaser, shall
arrange for the Delivery to Purchaser of a Security backed by the Related
Mortgage Loans, which Security shall be subject to a Takeout Commitment.  The
purchase of any Participation Certificate shall be subject to (i) the receipt by
Purchaser of the documents listed in Exhibit C from Seller, in form and
substance satisfactory to Purchaser, together with such other information as
Purchaser may reasonably request, (ii) the execution of the Custodial Agreement
relating to the Participation Certificate by Seller and Custodian and the
Electronic Tracking Agreement relating to the Related Mortgage Loans by Seller,
MERS and Electronic Agent, and delivery thereof to Purchaser, (iii) Purchaser’s
determination that it has satisfactorily completed its due diligence review of
Seller’s operations, business, financial condition and underwriting and
origination of the Related Mortgage Loans, which review may be conducted by
Purchaser from time to time, (iv) the receipt by Purchaser of Seller’s wire
instructions, in form and substance satisfactory to Purchaser, (v) no Affiliate
Fund being in default under any Indebtedness of such Affiliate Fund with
Purchaser or any of Purchaser’s Affiliates and (vi) Seller shall not have
permitted, for the immediately prior Test Period, Net Income for such Test
Period, before income taxes for such Test Period and distributions made during
such Test Period, to be less than $1.00.  In accordance with the provisions of
the Electronic Tracking Agreement, the Seller shall, at its sole cost and
expense, (1) cause each Related Mortgage Loan with respect to which a
Participation Certificate is to be sold to the Purchaser on a Purchase Date, the
Mortgage for which is recorded in the name of MERS, to be designated a MERS
Mortgage Loan and (2) cause the Purchaser to be designated an Associated Member
(as defined in the MERS Procedure Manual attached as Exhibit B to the Electronic
Tracking Agreement) with respect to each such MERS Mortgage
Loan.  Notwithstanding the satisfaction of the conditions specified in this
Section 2(a) or anything else herein or in any other Program Document to the
contrary, Purchaser is not obligated to purchase any Participation Certificate
offered to it hereunder.

SECTION 3.   Covenants of Seller.  Section 10 of the Existing MLPSA is hereby
amended by deleting subsection (j) in its entirety and replacing it with the
following:

(j)         Seller is in compliance with the financial covenants set forth in
Section 9.1 of the Master Repurchase Agreement.

SECTION 4.   Fees and Expenses.  Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.





2

--------------------------------------------------------------------------------

 



SECTION 5.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

5.1       Delivered Documents.  On the Amendment Effective Date, the Purchaser
shall have received this Amendment, executed and delivered by a duly authorized
officer of Purchaser, Seller and Guarantor.

5.2       Facility Fee.  Seller shall have paid to Purchaser in immediately
available funds that portion of the Facility Fee due and payable on the
Amendment Effective Date.

SECTION 6.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing MLPSA shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

SECTION 7.   Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 8.   Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

SECTION 10. Reaffirmation of Guaranty.  The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Purchaser under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

BANK OF AMERICA, N.A., as Purchaser

 

 

 

By:

/s/ Adam Robitshek

 

 

 

 

 

Name: Adam Robitshek

 

 

 

 

 

Title: Vice President

 





Signature Page to Amendment No. 9 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

By:

/s/ Pamela Marsh

 

 

 

 

 

Name: Pamela Marsh

 

 

 

 

 

Title: Managing Director, Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

By:

/s/ Pamela Marsh

 

 

 

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

Signature Page to Amendment No. 9 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------